DETAILED ACTION

This office action is in regards to a Patent Prosecution Highway request to a non-provisional application filed April 8, 2021 claiming priority to foreign application BR102020007268-4 filed April 13, 2020.   Claims 1-17 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 2, 3, 9, and 10 are objected to because of the following informalities:  The phrase “characterized in that” is suggested to read “wherein”.  Appropriate correction is required.
Claims 1, 4-8, and 11-17 are objected to because of the following informalities:  the phrases “characterized by comprising” or “characterized by further comprising” are suggested to read ‘’comprising” or “further comprising”, respectively.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Line 10 ends in a period. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the phrase “… comprising polymer composite …” may be suggested to read “…comprising the polymer composite …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1 (lines 8-10, 12-15, 17-20), claim 12 (lines 2-6), and claim 13 (lines 3-7), the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h).  Claims 2-11 and 14-17 are rejected due to their dependence on claims 1, 12, and 13.  
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 10, the phrase "within the parentheses" renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the ash" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "the organic mixture or syrup" in line 11.  Claim 11 recites the limitation "the mold of the artifact" in line 17. There is insufficient antecedent basis for these limitations in the claim.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 provides for the use of a polymer composite, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 12 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 provides for the use of a polymer composite, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 13 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nosker et al. (WO2019/089292 A1) in view of Li (CN106554592 A – machine translation), Wilson et al. (WO 2005/013669 A2), Sullivan et al. (US 2002/0123553 A1), Sullivan et al. (US 5,886,078), and Lovkov et al. (RU 2544549 C1 – machine translation). 
Nosker at al. disclose [pg. 10-11] that the material used to manufacture the railroad ties (i.e., sleepers) preferably has a continuous plastic phase and the polymers that can also be used are: polyolefins such as polyethylene (e.g., HDPE), polystyrene, high-density polypropylene (HDPP), polymethyl methacrylate (PMMA), and /or rubber. Nosker et al. disclose the polymer can contain a reinforcing component, such as: glass fiber, minerals (e.g., talc and/or plaster), wood fibers, steel fibers, etc.. Nosker et al. disclose the polymer component can amount to 35-100% of the total composition and the filler or reinforcing component can amount to 0-65% by weight of the total composition. Nosker et al. disclose the plastics for the polyolefin component can be obtained by recycling PET and HDPE beverage containers and other containers (e.g., 5-gallon pails and 55-gallon drums).
Li discloses [Abstract] a method for preparing a composite polydicyclopentadiene/polyacrylate material wherein half the blended prepared solution is added to a tank A of an injection-molding machine; an organic peroxide is then added; then after a main catalyst is added, the mixture is uniformly stirred to prepare for use as a polymer material A in a protective nitrogen atmosphere. Li discloses the other half of the blended prepared solution is added to a tank B of the injection-molding machine; an anti­foaming agent and a catalyst promoter are then added, and the mixture is uniformly stirred to prepare as a polymer material B for use. Li discloses the composite material prepared by this method exhibits a higher anti-impact performance (i.e., better impact performance), and the impact resistance of the composite material can be improved to at least 180-220 J/m.
Wilson et al. disclose [claims 17, 18, and 20] (a) a polymer composite comprising 0-30% by weight polypropylene, 15- 60% by weight HDPE, 15-35% by weight LDPE, 10-40% by weight talc; (b) a polymer composite, wherein the polymer mixture is produced from recycled materials; (c) a molded article having the shape of a railway tie.
Sullivan ‘553 disclose an invention [pg. 1, 10, and 11] wherein generally relates to molded articles produced from thermoplastic materials, more specifically to composite railway ties, and to methods for manufacturing the same. Sullivan ‘553 disclose the manufacture of porous flexible piping from thermoplastic and thermoset materials is well known. Sullivan ‘553 disclose the method for forming a new product can be implemented by mixing: 4%-55% of a thermoplastic polymer, 4%-55% of a polymer rubber component; and 4%-55% of a reinforcing filler. Sullivan ‘553 disclose the thermoplastic polymer comprises: recycled polyolefins, recycled pail resin, recycled drum resin, density­ increased film, etc. and the reinforcing filler comprises: smoke black, fine ash, mica, glass fiber, aragonite, ground concrete, ground sand and glass, or any combination thereof.
Sullivan ‘078 disclose an invention [Claim 17] relating to a building article, and the building article is a railway tie.
Lovkov et al. disclose [Abstract] that the composition for preparing a polymer matrix contains (in % by weight) 0.5-20 polymer modifier, 0.1-4.0 radical initiator, 0.1-4.0 polymer stabilizer, 1.0-15.0 modifying additive, 0.001-0.02 ruthenic catalyst of metathesis polymerization of dicyclopentadiene, and the remainder up to 100% consisting of 98% pure dicyclopentadiene. The composite is produced by preparing the polymer matrix, mixing dicyclopentadiene with the stabilizer and the polymer modifier, heating the prepared mixture to a temperature of 60°-180°C and keeping the mixture at the temperature indicated for 2-360 minutes.
Consequently, all the features of claims 1-17 are obvious over Nosker et al., Li, Wilson et al., Sullivan ‘553, Sullivan ‘078, and Lovkov et al.. 

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (US 4,684,695) and Hawkins et al. (US 2016/0251807 A1).
Oshima et al. disclose [col. 1-2] unsaturated polyester resins are widely used as raw materials for electric household appliances, construction materials, automobiles, train wagons, etc. and disclose a crosslinked unsaturated polyester resin, showing excellent flame retardant properties while retaining a high deflection temperature. Oshima et al. disclose a composition comprising a halogenated unsaturated polymer obtained by producing an unsaturated polyester through the combined use of dicyclopentadiene and tetrahydrophthalic acid or an anhydride thereof, followed by halogenation of the unsaturated polyester, provides a crosslinked product with excellent properties. Oshima et al. disclose a flame-retardant, unsaturated polyester resin composition comprising: (1) a halogenated unsaturated polyester obtained by halogenation of an unsaturated polyester prepared by reacting: (a) dicyclopentadiene; (b) a beta­ ethylenically unsaturated dicarboxylic acid or an anhydride thereof; (c) tetrahydrophthalic acid or an anhydride thereof; and (d) polyhydric alcohol; and (2) a crosslinkable monomer. Oshima et al. disclose the amount of dicyclopentadiene ranges from 20 to 90 mol % in relation to the total acid component and the amount of beta­ ethylenically unsaturated dicarboxylic acid ranges from about 40 to 90 mol %, in relation to the total acid component. Oshima et al. disclose [col. 2] the amount to be used of tetrahydrophthalic acid or an anhydride thereof is determined to obtain a balanced combination of flame retardation and deflection temperature, and normally ranges from 10 to 60 mol %, in relation to the total acid component. Oshima et al. disclose [col.3, 5] the reaction is carried out in the conventional manner, the reaction temperature ranges from 100°C to 220°C, and the reaction time can vary from 5 to 15 hours. Oshima et al. disclose the crosslinkable monomers can be aromatic vinyl monomers, such as styrene, alpha-methylstyrene, and acryl monomers, such as ethyl acrylate, butyl acrylate, methyl methacrylate, and ethylene glycol dimethacrylate. Oshima et al. disclose the composition can have a great variety of uses, such as cast parts, resin concrete and fiber-reinforced composites.
Hawkins et al. disclose [Abstract] a railway tie that can be produced from a composite material comprising a fiber-reinforced polymer shell produced by pultrusion or a similar process and filled with a suitable material. Hawkins et al. disclose the materials selected are: expanded elastomeric polymer (e.g., a polyurethane resin or another polymer resin); concrete composed of a conventional aggregate; sand materials; cement; water; sawdust, expanded polymer beads (e.g., polystyrene beads, or glass or plastic microspheres) and the fasteners can be driven such as spikes or threaded such as screws. Hawkins et al. disclose [page 1] recycled crumb rubber is made of ground rubber material from tires, without the fibrous cord materials, such as nylon and rayon, or other polymer cords and Hawkins et al. disclose a method and an apparatus, including a process, an equipment and a product for producing and using railway ties formed by pultrusion or other molding processes such as composite and fiber-reinforced polymer materials. Hawkins et al. disclose in non-limiting embodiments the processes and devices can produce an outer shell made of fiber-reinforced polymer, and designed to exhibit the strength, stiffness, modulus of elasticity, modulus of rupture and other mechanical properties required of a railway tie and in a molding system, the polymer matrix can be a thermoplastic but can be adapted to various thermoset resins, including epoxies, polyesters, etc. wherein post-processing can include curing, cooling, heating and the like. Hawkins et al. disclose [page 3] that an advantage of thermoset resins over thermoplastics is that thermoset resins are less vulnerable in use to excessive ambient temperatures.
Consequently, all the features of claims 1-17 are obvious over Oshima et al. and Hawkins et al..       

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763